Citation Nr: 0943731	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  09-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for post traumatic stress disorder (PTSD). 

2. Entitlement to an initial compensable rating for 
degenerative arthritis of the back.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from June 1970 to April 1972 
and from February 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for PTSD, assigning an 
initial 10 percent rating, effective from January 10, 2007; 
and granted service connection for degenerative arthritis of 
the back, assigning an initial 0 percent (non-compensable) 
rating, effective from January 10, 2007.  In September 2009, 
the Veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge.  At the hearing, the Veteran 
raised an informal claim for a total rating based on 
individual unemployability due to service-connected 
disability (TDIU).  This issue has yet to be addressed, and 
is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's PTSD symptoms have primarily included 
nightmares, flashbacks, social isolation, irritability, 
concentration difficulties, homicidal ideations, paranoia, 
and limitations on his employability; collectively, these 
symptoms are indicative of occupational and social impairment 
with deficiencies in most areas.  The Veteran has, however, 
been able to maintain his personal hygiene and live 
independently, attend regular therapy with a VA counselor, 
and maintain employment in the past. 

2. Prior to March 10, 2008, the Veteran's degenerative 
arthritis of the back was manifested by complaints of pain 
and flare-ups, and clinical findings of flexion limited to 70 
degrees, muscle spasms, and tenderness, with no gait 
impairment.  

3. Effective from March 10, 2008, the Veteran's degenerative 
arthritis of the back has been manifested by complaints of 
back pain and flare-ups that are alleviated by yoga, 
exercises, and deep breathing, and clinical findings showing 
full range of motion. 


CONCLUSIONS OF LAW

1. Affording the Veteran the benefit of the doubt, the 
criteria for an initial 70 percent rating, but no greater, 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2009).

2. Affording the Veteran the benefit of the doubt, the 
criteria for an initial 10 percent rating, but no greater, 
for degenerative arthritis of the back have been met, 
effective prior to March 10, 2008.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7,4.71a, Diagnostic Codes 
5010, 5242 (2009).

3. Effective from March 10, 2008, the criteria for a 
compensable rating for degenerative arthritis of the back 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7,4.71a, Diagnostic Codes 5010, 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 
38 U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.   Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in March 2007 (pertaining to the 
back) and May 2007 (pertaining to PTSD).  The Board finds 
that both letters fully addressed the notice elements and 
were sent prior to the initial RO decision in this matter.  
These letters informed the Veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Board also 
notes that the RO sent the Veteran several letters, including 
in March 2007, May 2007, September 2008, and September 2009, 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, he 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.  See Sanders v. Nicholson, supra.  
Thus, the Board concludes that all required notice has been 
given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has 
obtained his VA treatment records, and VA examinations were 
conducted in March 2008.   The Board finds that the VA 
examinations (orthopedic and psychiatric) conducted in March 
2008 are adequate.  Each examination included a review of the 
claims folder and a history obtained from the Veteran.  
Examination findings were reported, along with diagnoses and 
opinions, which were supported in the record.  The 
examination reports are adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  In 
addition, it appears that all obtainable evidence identified 
by the Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

II. Applicable Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are appropriate in any increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).



III. Initial Rating in Excess of 10 Percent for PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran's PTSD has been evaluated as 10 percent 
disabling, effective from January 10, 2007, pursuant to 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 
10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereo-typed speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In a March 2008 letter, a VA counselor reported seeing the 
Veteran since March 2007, at which time he had lost his house 
in a sheriff sale and was living in a tent in the woods.  The 
counselor noted that this suited him as he had difficulties 
interacting with other people and chose to live in solitude.  
He reported nightmares and traumatic memories about his time 
in Vietnam, and felt this kept him from establishing and 
maintaining close relationships, and affected his ability to 
maintain active employment.  He showed a great deal of 
distrust and cautiousness in dealing with others to the 
degree that holding a job would seem highly unlikely.  He had 
been asked to get involved with Career Link and Vocational 
Rehabilitation, but both situations ended poorly, with the 
Veteran becoming angry and frustrated.  He reportedly got 
into a verbal confrontation in response to the frustration he 
was feeling, and the VA counselor noted this seemed to be a 
pattern that had occurred in the past, preventing him from 
working or dealing effectively with others.  

On VA examination on March 10, 2008, the Veteran reported he 
worked for a brief period of time following his military 
service but indicated that it was very sporadic and limited 
to a few flying jobs in the Reserves until approximately 
1983.  He had had difficulty interacting with others and 
preferred to live alone in the woods.  His irritability and 
concerns about anger lead him to believe that a socially 
withdrawn life would be more preferential, and for this 
reason he preferred to live alone in the woods.  He believed 
that yoga and other relaxation techniques had assisted him in 
staying calm.  His last and most meaningful job was with a 
vacuum furnace manufacturer that ended in 2006 after 5 years 
of employment.  He claimed he was forced out due to his 
employer's inability to meet his specific demands to be able 
to work in daylight hours because he bicycled to and from 
work.  He reported he interacted well on a superficial level 
with those he worked and had a good performance record 
overall, but preferred to keep to himself and not get close 
to others.  He denied PTSD-related sleep problems or 
nightmares related to service.  He had flashbacks triggered 
by loud and unexpected noises, hearing airplane or helicopter 
engines, smelling diesel fuel, or smelling or tasting 
oriental food.  

Further, on the VA mental status examination in March 2008, 
the Veteran was found to be alert, oriented, appropriately 
dressed, and adequately groomed.  He was responsive to 
questions and engaged in spontaneous conversation.  His 
affect was stable, but did reflect a decrease in range and 
intensity secondary to PTSD-related symptomatology.  His 
thought processes were logical and goal directed, and his 
thought content was free of suicidal ideation.  He 
acknowledged homicidal ideations throughout the years and 
emphasized his preference to remain alone so he could not act 
on such ideations.  There was no evidence of visual 
hallucinations, but he acknowledged being slightly paranoid.  
He had difficulty with concentration.  The examiner noted 
that the Veteran's biggest symptoms of PTSD related to his 
social withdrawal from others and preferences to remain alone 
where he was able to tend to his personal needs and live 
independently.  He had difficulty forming effective 
relationships with others.  The examiner saw no evidence of 
cognitive or intellectual decline.  The diagnoses included 
PTSD, chronic, severe.  A Global Assessment of Functioning 
(GAF) score of 35 was assigned.  

Finally, on the March 2008 VA examination, the examiner 
indicated that the Veteran's PTSD had a significant impact on 
his interpersonal and social functioning, given his 
preference to lead a lifestyle of social withdrawal where he 
was living in the woods in a tent.  He had no close friends 
or confidants other than one or two individuals and had never 
been able to form close, affectionate relationships with 
others to the degree where he could marry and/or have 
children.  The examiner noted that his social withdrawal had 
limited his ability to maintain any type of employment, and 
although he had been effective on the job when employed, his 
difficulty following rules or guidelines had been a definite 
detriment.  The examiner considered the Veteran to be almost 
unemployable because of extreme withdrawal.   

The Board observes that the medical evidence of record 
includes a March 2008 VA examination report, VA treatment 
records dated from March 2007 through December 2008, and a 
letter from the Veteran's VA counselor dated in March 2008.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Considering 
the medical evidence of record as well as the Veteran's 
statements and testimony, and the statements from his sister 
and father, and affording the Veteran the benefit of the 
doubt (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the 
Board determines that the Veteran's PTSD symptomatology more 
closely approximates a 70 percent rating.  

The Board acknowledges that not all relevant PTSD 
symptomatology is addressed by all treatment records and 
evaluations.  In determining that the criteria for a 70 
percent rating for the Veteran's PTSD are met during the time 
frame under consideration, the Board has considered the 
rating criteria in the General Rating Formula for Mental 
Disorders not as an exhaustive list of symptoms, but as 
examples of the type and degree of the symptoms, or effects, 
that would justify a particular rating.  The Board has not 
required the presence of a specified quantity of symptoms in 
the rating schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Specifically, the Board finds that the Veteran's psychiatric 
disability is productive of significant occupational and 
social impairment due to nightmares, flashbacks, social 
isolation, irritability, concentration difficulties, 
homicidal ideations, paranoia, and limitations on his 
employability.  The Board also observes that the Veteran has 
been assigned a GAF score of 35.  A GAF score of 31-40 
contemplates some impairment in reality testing or 
communications (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  Taking the 
above into consideration, the Board determines that the 
Veteran's PTSD symptomatology more closely approximates a 70 
percent disability rating.  38 C.F.R. § 4.7.  

The Board does not, however, find that the Veteran's PTSD 
symptomatology supports or approximates a 100 percent 
disability rating.  The competent evidence of record does not 
show total occupational or total social impairment or the 
typical symptoms of a 100 percent rating.  In this regard, 
the Board notes that his thought processes and behavior do 
not appear to be grossly impaired, and he does not exhibit 
delusions or hallucinations, danger of hurting himself or 
others, disorientation to place or time, loss of memory of 
names or occupation, or inability to maintain personal 
hygiene.  He reported having homicidal ideations, but chose 
to live alone so that he would not act on those ideations and 
did yoga and had other relaxation techniques to help him keep 
calm.  Moreover, he lives independently and attends regular 
therapy with a VA counselor since 2007.  A VA treatment 
record dated in November 2007 showed that he was 
contemplating moving in with his sister who lived in Mexico, 
and had two nieces there, whom he enjoyed seeing.  In April 
2008, he reported visiting with his sister and father in 
Mexico.  He had a falling out with his sister, but, bonded 
with his father for the first time.  In August 2008, he 
reported speaking to his sister on the phone and that it was 
positive and he was starting to realize more the impact his 
PTSD had on the family.  Thus, the Board finds that the 
record does not show total social impairment.  With regard to 
employability, although his VA counselor and the VA examiner 
have reported on the limits to employability that the 
Veteran's social withdrawal and other PTSD symptomatology 
pose, he has not been found to be totally unemployable due to 
his PTSD.  In that regard, the Board notes that the Veteran 
maintained employment from approximately 2001 through 2006, 
and apparently quit or was let go because of a scheduling 
problem.  He reported he interacted well on a superficial 
level with those he worked and had a good performance record 
overall.  He also reported he could not work because of his 
low back problem. As such, the Board concludes that the 
psychiatric symptoms shown do not support the assignment of 
the maximum, 100 percent rating, for the Veteran's PTSD.

In the present case, the Board has applied the benefit of the 
doubt in assigning an initial 70 percent rating.  Thus, the 
preponderance of the evidence is against a rating in excess 
of 70 percent.  The Board concludes that the criteria for an 
initial 70 percent, but no higher, rating for the service-
connected PTSD, have been met.

IV. Initial Compensable Rating for Degenerative Arthritis of 
the Back

The record reflects that by April 2008 rating decision, the 
RO granted service connection for degenerative arthritis of 
the lumbar and thoracic back, and assigned a non-compensable 
(0 percent) disability rating pursuant to DC 5010.

Diagnostic Code 5010 provides that arthritis due to trauma 
which is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine, including 
degenerative arthritis of the spine (DC 5242).  In that 
regard, the General Rating Formula provides that a 10 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a., DC 5242.  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

On VA examination in June 2007, the Veteran reported he 
injured his back in service in a parachuting jump.  He 
reported having pain in the thoracolumbar area at a constant 
level of pain of 3 or 4 out of 10.  He reported that the pain 
radiated to the left upper and left lower extremities.  He 
complained of stiffness and weakness in the back.  He 
reported that flare-ups were precipitated by sleeping in the 
wrong position.  He reported having flare-ups everyday, where 
his pain level increased to 10 out of 10 and lasted for 3 to 
5 days.  It was noted that he had additional limitation of 
motion of 20 to 30 degrees secondary to pain, and total 
functional impairment sometimes.  His back also bothered him 
while standing, walking, or running for a long period of 
time, and with bending, twisting, or lifting weight.   He 
reported in the last 12 months he had three incapacitating 
episodes that lasted 5 to 6 days and he had to stay in bed.  
He reported he quit his last job in April 2006, and that he 
was unable to get a job because of his low back condition.  
He was able to ride a mountain bike, but was unable to do any 
other recreational activities due to his low back.  
Examination showed paraspinal muscle spasm in the thoracic 
area and in the lower lumbar area.  There was paraspinal 
tenderness, but no edema, redness, effusion, or swelling.  
Range of motion testing of the thoracolumbar spine showed 
forward flexion was to 70 degrees, extension to 10 degrees, 
and bilateral flexion and rotation to 20 degrees.  He was in 
severe pain throughout the range of motion and was unable to 
do 3 repetitions secondary to pain.  X-rays of the 
thoracolumbar spine showed degenerative changes.  The 
diagnoses were thoracolumbar spine degenerative arthritis and 
thoracolumbar sprain.  

On VA examination in March 2008, the Veteran reported daily 
pain in the thoracic spine, at level 2, but with random 
flare-ups the level could go as high as 8.  He reported his 
lumbar pain was at level 0, but could be as high as 8.  He 
reported pain radiating to the left axillary area and the 
left sciatic nerve distribution.  He reported that pain 
persisted until he did some self-manipulation of the spine, 
yoga, or deep breathing.  He described the pain as sharp.  He 
reported he did not have additional limitation of motion, 
which he attributed to yoga.  He had mild numbness in the 
left sciatic distribution.  He had no assistive devices or 
brace, and could walk without difficulty.  Examination showed 
full range of motion, even after 10 repetitions, and that his 
strength was intact.  There was straightening of the lumbar 
curve.  He reported he practiced yoga daily and was very 
flexible, and that following those movements he had his 
normal pain in the upper back area and burning pain in the 
left thoracic spine area.  X-rays showed degenerative changes 
in the lumbosacral spine with narrowing of L5 - S1, and 
degenerative changes in the dorsal spine.

In September 2009, the Veteran testified that he only slept 
one or two hours a night because of his back pain, including 
sciatic pain down the left leg.  

The Veteran is seeking entitlement to a compensable rating 
for his service-connected degenerative arthritis of the back.  
The record reflects that service connection has been 
established for the Veteran's thoracic and lumbar spine 
problems (arthritis).  Thus, in order to warrant the 
assignment of a 10 percent rating, the evidence must 
demonstrate forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  The 
Board notes that on VA examination in 2007, the clinical 
findings regarding the Veteran's thoracolumbar spine met the 
criteria for the assignment of a 10 percent disability rating 
under both DC 5242 and DCs 5003 and 5010.  In that regard, 
the Board notes that the Veteran complained of back pain with 
flare-ups, and was objectively shown to have flexion to 70 
degrees, muscle spasms, tenderness, and no gait impairment.  
Thus, the Board finds that a 10 percent disability rating is 
warranted based on the competent evidence of record at the 
time of the June 2007 VA examination. 

However, on the most recent VA examination in 2008, although 
the Veteran complained of back pain, he had full range of 
motion of the thoracolumbar spine, with no indication whether 
he had muscle spasm or tenderness.  He reported flare-ups, 
but indicated these were resolved after he did deep 
breathing, yoga, or exercises.  He also indicated he did not 
have additional limitation of motion, which he attributed to 
his yoga.  He reported he practiced yoga on a daily basis.  
Thus, the Board finds that as of March 10, 2008 (the date of 
the VA examination) the schedular criteria for the assignment 
of a 10 percent disability rating under either DC 5242 or DCs 
5003 and 5010 were not met.  The Board has considered whether 
an increased disability rating is warranted for the Veteran's 
back disability based on functional loss due to pain, 
weakness, excess fatigability, incoordination and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board acknowledges and finds credible the Veteran's 
assertions regarding his ongoing thoracolumbar pain and his 
functional loss due to such.  However, his range of motion 
has been reported as full and he was found to have no 
additional loss of motion.  Moreover, he reported being able 
to resolve his flare-ups through yoga, exercises, and deep 
breathing.  Based on these findings, the Board finds that the 
competent evidence does not demonstrate a functional loss 
equivalent to limitation of motion, pursuant to DCs 5003, 
5010, or 5242.  The assignment of a compensable rating, 
effective from March 10, 2008, is therefore not warranted.  
See 38 C.F.R. §§ 4.40 and 4.45.

With regard to the assignment of an initial 10 percent 
rating, effective prior to March 10, 2008, the Board finds 
that a rating higher than 10 percent is not warranted.  
Although on the June 2007 VA examination, the Veteran 
complained of back pain, limitation of motion was shown, 
along with muscle spasms and tenderness, there was no showing 
of forward flexion greater than 30 degrees but not greater 
than 60 degrees, or that the combined range of motion of the 
thoracolumbar spine was not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  Thus, the criteria 
for a rating in excess of 10 percent for the service-
connected degenerative arthritis of the back, prior to March 
10, 2008 have not been approximated.  38 C.F.R. § 4.7.  The 
Board has considered a higher rating based on functional loss 
due to pain and weakness, weakened movement, excess 
fatigability, and incoordination, pursuant to the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca, supra.  While 
the Veteran complained of back pain and flare-ups on the VA 
examination in 2007, the examiner noted no manifestation of 
pain with range of motion testing and no additional 
limitation after repetitive motion.  Thus, these findings do 
not support a conclusion that the Veteran should be awarded a 
higher rating based on functional loss prior to March 10, 
2008.

V. Extraschedular Consideration under 38 C.F.R. § 3.321

In addition, the Board notes that the Veteran's service-
connected disabilities (PTSD and degenerative arthritis of 
the back) do not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular 
disability ratings are found to be inadequate, consideration 
of an extra-schedular disability rating is made.  38 C.F.R. § 
3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular disability rating is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be 
a comparison between the level of severity and symptomatology 
of the Veteran's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.  

The Board notes that there has been no indication the Veteran 
has been frequently hospitalized due to either his PTSD or 
his degenerative arthritis of the back.  With regard to 
employment, he reported he last worked in 2006, and that he 
quit or was forced out from that job due to a scheduling 
conflict.  He reported he had a good performance record 
overall and interacted well on a superficial level with those 
he worked with.  On one VA examination he reported he could 
not work due to his back, but marked interference with 
employment due to his back disability has simply not been 
shown.  On the most recent VA examination he had complaints 
of back pain, but no objective disability was shown.  The 
Board finds no evidence that the Veteran's service-connected 
back disability addressed above has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  With regard to PTSD, it 
is clear from the record, including the opinions of the VA 
examiner and the Veteran's counselor, that his PTSD impacts 
his employability.  However, the evidence does not reflect 
that the Veteran's PTSD causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation) such that application of the regular 
schedular standards is rendered impracticable.  The Board 
notes that the Veteran's occupational impairment due to PTSD 
has been adequately accounted for in the current 70 percent 
rating assigned pursuant to Diagnostic Code 9411.  Hence, 
referral for the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  




ORDER

An initial rating of 70 percent, but no greater, for the 
service-connected PTSD is granted for the entire appeal 
period, subject to the laws governing the payment of monetary 
benefits.

An initial staged rating of 10 percent, but no greater, 
effective prior to March 10, 2008, for the service-connected 
degenerative arthritis of the back, is granted, subject to 
the laws governing the payment of VA monetary benefits. 

Entitlement to a compensable rating for the service-connected 
degenerative arthritis of the back, effective from March 10, 
2008, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


